Title: Notice of Bidding for the Erection of a Prison, 31 January 1771
From: Henderson, John,Jefferson, Thomas,Walker, John
To: 

[31 January 1771] 
                    To be let to the lowest bidder, on Thursday the 14th of March, at Charlottesville, in Albemarle,
                    The building of a prison of brick, with two rooms below, and two above stairs. Plans, prepared for the inspection of those disposed to undertake the same, may be seen on application to
                    
                        John Henderson
                        Thomas Jefferson
                        John Walker
                    
                